MEMORANDUM OPINION
                                        No. 04-11-00874-CV

                       IN THE INTEREST OF S.D., F.G., and F.V., Children,

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-02628
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 1, 2012

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order that no costs be assessed against appellant because he is indigent.



                                                   PER CURIAM